—Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered on or about September 14, 1998, which directed counsel for defendants Westinghouse Canada, Inc. and Westinghouse Electric Corporation to pay $5,000 to plaintiffs as a sanction for noncompliance with court-ordered discovery, unanimously modified, on the facts, to reduce the sanction to $1,000, and otherwise affirmed, without costs.
In view of counsel’s failure to seek an extension of the court-ordered discovery deadline until after the deadline’s expiration and plaintiff had moved for sanctions, the motion court was justified in concluding, in the absence of any explanation by defense counsel of their conduct, that counsel’s noncompliance with the court’s discovery schedule had been willful, thus warranting the imposition of a monetary sanction. The amount of the sanction, however, is excessive, and we modify accordingly. Concur—Nardelli, J. P., Tom, Lerner, Rubin and Saxe, JJ.